                       No. 6:19-cv-00263

                       Jason Price,
                         Plaintiff,
                            v.
                   Wendy Anderson, et al.,
                        Defendants.

                 Before B ARKER , District Judge

                           ORDER

    Plaintiff Jason Price, an inmate proceeding pro se, filed this
civil rights action pursuant to 42 U.S.C. § 1983 on May 21,
2019. Doc. 1. The case was referred to United States Magistrate
Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On De-
cember 30, 2019, Judge Mitchell entered a report and recom-
mendation that the case be dismissed without prejudice for
want of prosecution. Doc. 17. A copy of this report was mailed
to plaintiff at this last known address and later returned as
undeliverable. Doc. 18.
    When no party objects to a magistrate judge’s report and
recommendation within 14 days of service, the district court
“need only satisfy itself that there is no clear error on the face
of the record.” Douglass v. United Servs. Auto. Ass’n, 79 F.3d
1415, 1420 (5th Cir. 1996) (en banc) (quoting Fed. R. Civ. P.
72(b) advisory committee’s note (1983)). Here, there is no clear
error.
    Accordingly, the report and recommendation (Doc. 17) is
adopted. All claims in this matter are dismissed without prej-
udice. Any outstanding motions are denied as moot. The
clerk of court is directed to close this case.
So ordered by the court on January 28, 2020.



              J. C AMPBELL B ARKER
            United States District Judge




         -2-
